DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

      ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,
                         Appellant,

                                     v.

  ASSOCIATES IN FAMILY PRACTICE OF BROWARD, L.L.C. a/a/o
                      STEVEN SMITH,
                         Appellee.

                               No. 4D21-1229

                          [November 17, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen McCarthy, Judge; L.T. Case No. 18-6829 COCE
(51).

   Daniel E. Nordby of Shutts & Bowen LLP, Tallahassee, and Garrett A.
Tozier of Shutts & Bowen LLP, Tampa, for appellant.

    John C. Daly and Matthew C. Barber of Daly & Barber, P.A., Plantation,
for appellee.

PER CURIAM.

    We accept the appellee’s confession of error that the issue on appeal
here is “identical” to that presented in Associates in Family Practice of
Broward, LLC v. Allstate Fire & Casualty Insurance Company, 322 So. 3d
1169 (Fla. 4th DCA 2021). Consequently, we reverse the summary
judgment in favor of appellee, Associates in Family Practice of Broward,
L.L.C. a/a/o Steven Smith, and remand for entry of summary judgment
in favor appellant, Allstate Fire & Casualty Insurance Company.

   Reversed and remanded.

WARNER, DAMOORGIAN and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.
2